Title: To James Madison from Albert Gallatin, 11 June 1801 (Abstract)
From: Gallatin, Albert
To: Madison, James


11 June 1801, Treasury Department. Offers opinion (agreeing with comptroller) that Oliver Ellsworth “is not entitled to receive at the same time two salaries” for offices of chief justice and envoy extraordinary. The method of payment should be same as in case of John Jay when he was on his mission to Great Britain.
 

   
   RC (DNA: RG 59, ML). 1 p.; in a clerk’s hand, signed by Gallatin. Reproduced in Papers of Gallatin (microfilm ed.), reel 5.


